 


109 HR 2677 IH: To suspend temporarily the duty on certain chemicals.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2677 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Holt introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on certain chemicals. 
 
 
1.Certain chemicals 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new headings: 
 
 
 
 
9902.07.31Mixtures of zinc dialkyldithiophosphate (CAS No. 6990–43–8) with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, dispersing agents and silica (provided for in subheading 3812.10.50)FreeNo changeNo changeOn or before 12/31/2009 
9902.07.32Mixtures of dithiocarbamate, thiazole, thiuram and thiourea with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents (provided for in subheading 3812.10.50)FreeNo changeNo changeOn or before 12/31/2009 
9902.07.33Mixtures of caprolactam disulfide (CAS No. 23847–08–7) with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents (provided for in subheading 3812.10.50)FreeNo changeNo changeOn or before 12/31/2009 
9902.07.34Mixtures of N´-(3,4-dichloro-phenyl)-N,N-dimethylurea (CAS No. 330–54–1) with acrylate rubber (provided for in subheading 3812.10.50)FreeNo changeNo changeOn or before 12/31/2009 
9902.07.35Mixtures of zinc dicyanato diammine (CAS No. 122012–52–6) with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents (provided for in subheading 3812.10.50)FreeNo changeNo changeOn or before 12/31/2009 
9902.07.364,8-Dicyclohexyl -6-2,10-dimethyl -12H-dibenzo [d,g][1,3,2]dioxaphosphocin (CAS No. 73912–21–7) (provided for in subheading 2920.90.50)FreeNo changeNo changeOn or before 12/31/2009 
9902.07.37Mixtures of Benzenesulfonic acid, dodecyl-, with 2-aminoethanol (CAS No. 26836–07–7) and Poly (oxy-1,2-ethanediyl), α-[(9Z)-1-oxo-9- octadecenyl]-w-hydroxy- (CAS No. 9004–96–0) (provided for in subheading 3402.90.50)FreeNo changeNo changeOn or before 12/31/2009 
9902.07.39 1,3-Dihydro-3,3-bis (4-hydroxy-m-tolyl)-2H-indol-2-one (CAS No. 47465–97–4) (provided for in subheading 2933.79.15)FreeNo changeNo changeOn or before 12/31/2009. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
